Title: To Thomas Jefferson from Elizabeth Trist, 19 February 1821
From: Trist, Elizabeth
To: Jefferson, Thomas


My Dear Friend
Farmington
19th Feby —20
Miss Polly Marks has procured from her Aunt, some of the Mountain Raspberry which she heard you express a wish to have they were brought this Morning and shall be covered till it is convenient for you to send for them—and I enclose a few beautiful flowering beans which John Marks brought from the Mississippi some time since—as the Spring advances I feel some hope of seeing at Farmington, I dont think Mr Diverses health has been quite as bad it was last winter tho he has undergone copious bleedings and blistering—with love to Patsy and the young Ladies who I beg you will remind of their being in My debt, May God preserve you many years in health and happiness and believe me ever your sincere obliged FriendE. Trist